UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1513



TYRONE E. MURRAY, SR.,

                                              Plaintiff - Appellant,

          versus


ALEXIS M. HERMAN, Secretary, United States
Department of Labor,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-2760-L)


Submitted:   July 13, 2000                 Decided:    July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone E. Murray, Sr., Appellant Pro Se.     Lynne Ann Battaglia,
United States Attorney, Larry David Adams, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Emanual Murray, Sr., appeals the district court’s order

granting the Defendant’s motion for summary judgment in his com-

plaint seeking review of the Employee’s Compensation Appeals Board

decision affirming the decision of the Office Worker’s Compensation

Program.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Murray v. Herman, No. CA-

99-2760-L (D. Md. Jan. 10, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2